UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedApril 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-83231 GLOBAL DIVERSIFIED INDUSTRIES, INC. (Exact name of Company as specified in its charter) Nevada 95-4741485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1200 Airport Drive, Chowchilla, California 93610 (Address of principal executive offices) (Zip Code) Company's telephone number: (559) 665-5800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 Par Value Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Company's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSBo. The aggregate market value of the voting stock held by non-affiliates of the Company as of August 9, 2007, Common Stock, par value $0.001 per share was $1,821,332.As of August 14, 2007, the Company had 167,209,211 shares of common stock issued and outstanding, of which 57,820,094 were held by non-affiliates. Table of Contents TABLE OF CONTENTS PAGE PART I. Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II. Item 5. Market for Common Equity and Other Shareholder Matters 5 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7. Financial Statements 15 Item 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 8. (A) Controls and Procedures 16 PART III. Item 9. Directors, Executive Officers, Promoters, Control Persons; Compliance with Section 16(a) of the Exchange Act 16 Item 10. Executive Compensation 18 Item 11. Security Ownership of Certain Beneficial Owners and Management 19 Item 12. Certain Relationships and Related Transactions 19 Item 13. Exhibits 20 Item 14. Principal Accountant's Fees and Services 21 Signatures 22 Table of Contents PART I. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Forward-looking statements in this report are made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. The Company wishes to advise readers that actual results may differ substantially from such forward-looking statements. Forward-looking statements include statements concerning underlying assumptions and other statements that are other than statements of historical facts. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those expressed or implied by the statements, including, but not limited to, the following: the ability of the Company to provide for its obligations, to provide working capital needs from operating revenues, to obtain additional financing needed for any future acquisitions, to meet competitive challenges and technological changes, and other risks detailed in the Company's periodic report filings with the Securities and Exchange Commission. ITEM 1. BUSINESS Introduction The Company is a Nevada company with a limited operating history.In October 2006, the Company sold a subsidiary, MBS Construction, Inc. ("MBS") to Paragon Modular, Inc ("PMI") through a Stock Purchase Agreement ("Purchase Agreement"). As a result of the sale of the MBS business segment, the Company accounted for the segment as a discontinued operation. The Company currently operates two wholly owned subsidiaries, Lutrex Enterprises, Inc., an entity, which holds equipment and inventory for the registrant and Global Modular, Inc., a sales, marketing and manufacturing of modular type structures. The Company is engaged in the business of designing, manufacturing and marketing re-locatable modular structures such as classrooms and office buildings and was under contract to build multiple classrooms for several school districts in southern California. Overview The Company’s subsidiary, Global Modular, Inc. (“Global Modular”) is in the business of designing, manufacturing and marketing pre-fabricated, modular type structures.Global Modular’s 100,000 square foot factory is located on sixteen acres adjacent to the municipal airport at Chowchilla, California.The manufacturing facility has the capacity to produce approximately $50,000,000 of revenue per year. Its principal customer base during the current fiscal year will be educational (public and private schools, universities, etc.), child-care and municipality sectors.Its product lines consist of a variety of relocatable (portable) classroom designs, and designs used specifically for permanent modular construction, i.e., complete schools, wing additions, etc.Global Modular’s capabilities include single-story “slab-on-grade” construction, where a concrete slab is poured on site, which also serves as the floor. The structures are built in our factory and shipped to the site for installation on the concrete slab. The modular division has secured rights to state-of-the-art two-story designs owned by Aurora Modular Industries, Inc. All of Global Modulars’ portable/modular structures are engineered and constructed in accordance with pre-approved building plans, commonly referred to as “P.C.’s” or “pre-checked” plans that conform to structural and seismic safety specifications administered by the California Department of State Architects (DSA).The DSA regulates all California school construction on public real estate and the DSA’s standards are considered to be more rigorous than the standards that typically regulate other classes of commercial portable structures. Global Modular was recently awarded a contract with a Southern California School District with a “piggyback clause”.The California allows school districts to canvass proposals from modular classroom vendors under a bidding process where the successful bidder can provide other public school districts and municipalities portable classrooms under a “piggyback contract” issued by the originating school district.This process saves school districts valuable time and resources from the necessity of soliciting bids.A modular vendor who possesses a “piggybackable contract” containing competitive pricing and a variety of design options may have access to future business for up to five years, depending on the term of the piggyback contract. The Company was issued a Manufacturer’s License by the California Department of Housing (DOH) on July 13, 2006.This opens up a new market comprising of retail, industrial and institutional (including educational institutions that reside on private property).This sector adheres to building designs and specifications administered by the Department of Housing (DOH).However, there has not been any DOH buildings produced as of April 30, 2007 and there is none currently scheduled. 3 Table of Contents Among Global Modular’s asset base is its integrated, state-of-the-art, automated manufacturing process which includes equipment, raw material and marketing collateral that are specifically designed for the high capacity fabrication of modular structures.Future revenue generation and growth partially depends on the success of marketing efforts to the educational sector for single-story and two-story designs. The Company’s subsidiary Global Modular, Inc. has secured necessary architectural and engineering approvals from the State of California (Division of the State Architect) for their single story and two-story designs.The two-story design is desirable by school districts since individual two-story buildings can be installed side-by-side to form a cluster of buildings, occupying hundreds of students.The two-story design is fully equipped with easy access to the second story by stairs and balcony along with a hydraulic elevator to accommodate handicap students, teachers and visitors.School districts continue to turn to two-story portable classrooms to satisfy their space dilemma since they have little real estate to surrender.Since the acquisition of Aurora Modular Industries intellectual property; the promotion of single-story slab-on-grade and two-story designs will be the main focus of our sales team during the next several years.Global Modular now possesses adequate DSA approved designs that can meet virtually any type configuration and aesthetic alternatives a school district may desire. During the remainder of 2007, Global Modular will focus its attention on the sales and marketing of portable classrooms and modular buildings to the California public and private school sectors including California municipalities.Since the state of California has been experiencing an influx in student enrollment over the past several years, and the forecast for the next ten years is for continual increasing enrollments, the portable classroom manufacturing industry has become more successful.In an effort to keep up with demand for additional classroom space, modular manufactures are expecting increased production backlogs throughout the remainder of 2007 and into 2008. Employees As of April 30, 2007 the Company had 100 employees. The Company anticipates that the number of employees will increase over the next twelve months. The Company does not expect to have any collective bargaining agreements covering any of its employees. ITEM 2. PROPERTIES The Company's principal executive offices are located at 1200 Airport Drive, Chowchilla, California. The property consists of sixteen acres of real estate including a 100,000 square foot structure of usable space. The structure will be utilized by the Company's executive management team, as well as housing the operating entities of Lutrex and Global Modular. The Company has entered into a three-year lease (including options for renewals) for the property.The Company renewed the lease in February 2007 at a rate of $24,021 per month with moderate increases for each year thereafter. The Company believes that the current facilities are suitable for its current needs. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any material pending legal proceedings and, to the best of its knowledge, no such action by or against the Company has been threatened. The Company is subject to legal proceedings and claims that arise in the ordinary course of its business.Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters will not have material adverse effect on its financial position, results of operations or liquidity. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were not any matters that were submitted during the fourth quarter of the 2006-2007 fiscal year end to a vote of the security holders. 4 Table of Contents PART II. ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information (a) The Company's Common Stock has been and is currently traded on the over-the-counter market and quotations are published on the OTC Bulletin Board under the symbol "GDVI". The Company began trading under this symbol on January 3, 2002. The Company previously traded under the symbol "GFDO" and commenced in October 2000. The following table sets forth the range of high and low bid prices of the Common Stock for each fiscal quarterly period. Prices reported represent prices between dealers, do not include retail markups, markdowns or commissions and do not represent actual transactions. Per Share Common Stock Bid Prices by Quarter For the Fiscal Year Ended on April 30, 2007 HIGH LOW Quarter Ended April 30, 2007 .02 .02 Quarter Ended January 31, 2007 .03 .03 Quarter Ended October 31, 2006 .08 .07 Quarter Ended July 31, 2006 .06 .06 Per Share Common Stock Bid Prices by Quarter For the Fiscal Year Ended on April 30, 2006 HIGH LOW Quarter Ended April 30, 2006 .08 .07 Quarter Ended January 31, 2006 .07 .07 Quarter Ended October 31, 2005 .09 .08 Quarter Ended July 31, 2005 .11 .11 The ability of individual stockholders to trade their shares in a particular state may be subject to various rules and regulations of that state. A number of states require that an issuer's securities be registered in their state or appropriately exempted from registration before the securities are permitted to trade in that state. Presently, the Company has no plans to register its securities in any particular state. Further, most likely the Company's shares will be subject to the provisions of Section 15(g) and Rule 15g-9 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), commonly referred to as the "penny stock" rule. Section 15(g) sets forth certain requirements for transactions in penny stocks and Rule 15g-9(d)(1) incorporates the definition of penny stock as that used in Rule 3a51-1 of the Exchange Act. The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. Rule 3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on the NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the issuer's net tangible assets (at least $2 million); or exempted from the definition by the Commission. If the Company's shares are deemed to be a penny stock, trading in the shares will be subject to additional sales practice requirements of broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchaser's written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks. Consequently, these rules may restrict the ability of broker-dealers to trade and/or maintain a market in the Company's Common Stock and may affect the ability of stockholders to sell their shares. 5 Table of Contents Dividend Information The Company has not declared or paid cash dividends on its Common Stock or made distributions in the past, and the Company does not anticipate that it will pay cash dividends or make cash distributions in the foreseeable future, other than non cash dividends described below. The Company currently intends to retain and invest future earnings, if any, to finance its operations. Transfer Agent The transfer agent and registrar for our common stock is Fidelity Transfer Company, 1800 South West Temple, Suite 301, Salt Lake City, Utah 84115. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion contains forward-looking statements that are subject to significant risks and uncertainties about us, our current and planned products, our current and proposed marketing and sales, and our projected results of operations. There are several important factors that could cause actual results to differ materially from historical results and percentages and results anticipated by the forward-looking statements. The Company has sought to identify the most significant risks to its business, but cannot predict whether or to what extent any of such risks may be realized nor can there be any assurance that the Company has identified all possible risks that might arise. Investors should carefully consider all of such risks before making an investment decision with respect to the Company's stock. In particular, investors should refer to the section entitled, Risk Factors that May Affect Future Results and Market Price of Stock. The following discussion and analysis should be read in conjunction with our financial statements and summary of selected financial data for the Company. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future.Such discussion represents only the best present assessment from our Management. General Overview The Company generates revenue from the sale of pre-fabricated, modular type structures to educational institutions, such as public and private schools, universities, etc., child-care providers and municipalities. Our product lines consist of a variety of re-locatable (portable) classroom designs, including both single-story and two-story floor plans. Critical Accounting Policies The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions.While there are a number of significant accounting policies affecting our consolidated financial statements; we believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: · revenue recognition · inventories · allowance for doubtful accounts · stock-based compensation 6 Table of Contents Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, the price to the customer is fixed, collectibility is reasonably assured and title and risk of ownership is passed to the customer, which is usually upon delivery. However, in limited circumstances, certain customers traditionally have requested to take title and risk of ownership prior to shipment. Revenue for these transactions is recognized only when: (1) Title and risk of ownership have passed to the customer; (2) The Company has obtained a written fixed purchase commitment; (3) The customer has requested in writing the transaction be on a bill and hold basis; (4) The customer has provided a delivery schedule; (5) All performance obligations related to the sale have been completed; (6) The modular unit has been processed to the customer’s specifications, accepted by the customer and made ready for shipment; and (7) The modular unit is segregated and is not available to fill other orders. The remittance terms for these “bill and hold” transactions are consistent with all other sales by the Company. In fiscal 2006 and 2007, the Company entered into several fixed-price arrangements whereby the Company is to construct and install several modular units for customers. Revenue from these construction-type fixed-price contracts is recognized in accordance with SOP No. 81-1, "Accounting for Performance of Construction-Type and Certain Production-Type Contracts", on the basis of the estimated percentage of completion. Under the percentage-of-completion method, progress toward completion is measured by the ratio of costs incurred to total estimated costs. Revenue and gross profit may be adjusted prospectively for revisions in estimated total contract costs. If the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is recorded in the period in which it becomes evident. The total estimated loss includes all costs allocable to the specific contract. Each construction contract is reviewed individually to determine the appropriate basis of recognizing revenue. Revisions to the estimates at completion are reflected in results of operations as a change in accounting estimate in the period in which the facts that give rise to the revision become known by management. Currently, there are no warranties provided with the purchase of the Company’s products. The cost of replacing defective products and product returns have been immaterial and within management’s expectations.In the future, when the company deems warranty reserves are appropriate that such costs will be accrued to reflect anticipated warranty costs. Inventories We value our inventories, which consists of raw materials, work in progress, finished goods, at the lower of cost or market.Cost is determined on the first-in, first-out method (FIFO) and includes the cost of merchandise and freight.The Company periodically reviews the carrying value of inventories and non-cancelable purchase commitments by reviewing revenue forecasts, material usage requirements, and the engineering design changes. These forecasts of changes in design, future sales, and pricing are estimates. The Company may record charges to write down inventories based on these reviews and forecasts. If there is change in demand, additional write downs of inventories may be required which will negatively impact gross margins. Inventory impairment charges are considered to permanently establish a new cost basis for inventory and are not subsequently reversed to income even if circumstances later suggest that increased carrying amounts are recoverable, except when the associated inventory is disposed of or sold. Allowance for Uncollectible Accounts We are required to estimate the collectibility of our trade receivables. A considerable amount of judgment is required in assessing the realization of these receivables including the current creditworthiness of each customer and related aging of the past due balances. In order to assess the collectibility of these receivables, we perform ongoing credit evaluations of our customers' financial condition. Through these evaluations we may become aware of a situation where a customer may not be able to meet its financial obligations due to deterioration of its financial viability, credit ratings or bankruptcy. The reserve requirements are based on the best facts available to us and are reevaluated and adjusted as additional information is received. Our reserves are also based on amounts determined by using percentages applied to certain aged receivable categories. These percentages are determined by a variety of factors including, but are not limited to, current economic trends, historical payment and bad debt write-off experience. We are not able to predict changes in the financial condition of our customers and if circumstances related to our customers deteriorate, our estimates of the recoverability of our receivables could be materially affected and we may be required to record additional allowances. Alternatively, if we provided more allowances than are ultimately required, we may reverse a portion of such provisions in future periods based on our actual collection experience. As of April 30, 2007 we determined a reserve was not required against our account receivables. 7 Table of Contents Stock-Based Compensation Prior to the January 1, 2006 adoption of the Financial Accounting Standards Board ("FASB") Statement No. 123(R), "Share-Based Payment" ("SFAS 123R"), the Company accounted for stock-based compensation using the intrinsic value method prescribed in Accounting Principles Board ("APB") Opinion No. 25, "Accounting for Stock Issued to Employees," and related interpretations. As permitted by SFAS No. 123, "Accounting for Stock-Based Compensation" ("SFAS 123"), stock-based compensation was included as a pro forma disclosure in the notes to the consolidated financial statements. Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS 123R, using the modified-prospective transition method. Under this transition method, stock-based compensation expense is recognized in the consolidated financial statements for granted, modified, or settled stock options. Compensation expense recognized included the estimated expense for stock options granted on and subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS 123R, and the estimated expense for the portion vesting in the period for options granted prior to, but not vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS 123. Results for prior periods have not been restated, as provided for under the modified-prospective method. Comparison of Years Ended April 30, 2007 and 2006 Revenues The Company's total revenues were $6,639,359 for the year ended April 30, 2007 compared to $13,862,494 for the same time period in 2006, a decrease of $7,223,135 or approximately 52%.The Company made a decision to reduce manufacturing production to a minimum during the fiscal year 2007 until all of the site construction projects that were managed by MBS Construction were 100% complete.MBS Construction was sold in October 31, 2006 and Global Modular assumed the responsibility of completing the site construction projects.This management task took Global Modular approximately five months to complete. Gross Profit For the year ended April 30, 2007, the Company's gross profit margin was $1,011,246, approximately 15.2% as compared to $4,636,088, approximately 33.4% for the year ended April 30, 2006.During the year ended April 30, 2007, the Company identified and marked down several groups of raw materials left over from special ordered buildings, which can not be used in the Company’s standard buildings, together with raw materials that can only be used in MBS construction designs, as the utility of the underlying inventories was deemed to be impaired. The Company recorded inventory impairment charges in the amount of $850,000 during the year ended April 30, 2007, which reduced the gross profit by the corresponding amount. The Impairment of inventories loss represents approximately 12.8% of the reduction in the gross profit margin for the year ended April 30, 2007. Operating and Other Expenses The Company's general and administrative expenses for the year ended April 30, 2007 was $ 1,963,798 compared to $2,420,434 for the same period in 2006, a decrease of $456,636. This decrease is mainly attributable to the general and administrative costs in connection with the decreased sales and operations of Global Modular.Also the general and administrative costs reduced with the sale of MBS Construction in October 2006. The Company's interest expenses, net, for the year ended April 30, 2007 was $446,137 compared to $472,375 for the same period in 2006, a decrease of $26,238. The change is due to the Company's decreased need for borrowings with production reduced during the year ended April 30, 2007. Liquidity and Capital Resources The Company incurred a net loss of $1,343,778 for the year ended April 30, 2007. We generated a positive cash flow of $1,569,034 from operating activities. Cash flows used in investing activities was $627,865 during this period. Cash flow used for financing activities during the year was $1,141,700, primarily paying off the line of credit during fiscal year ended April 30, 2007. While the Company has raised capital to meet its working capital and financing needs in the past, additional financing is required in order to meet the Company's current and projected cash flow deficits from operations and development. The Company is presently seeking financing in the form of debt or equity in order to provide he necessary working capital. Such financing may be upon terms that are dilutive or potentially dilutive to our stockholders. There are no assurances the Company will be successful in raising the funds required. 8 Table of Contents By adjusting its operations and development to the level of capitalization, management believes it has sufficient capital resources to meet projected cash flow needs through the next twelve months. However, if thereafter, we are not successful in generating sufficient liquidity form operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect, on our business, results of operations, liquidity and financial condition. In prior periods, the Company has borrowed funds from significant shareholders of the Company to satisfy certain obligations. There are no assurances that the Company will be able to borrow funds from significant shareholders of the Company in the future. As the Company continues to expand, the Company will incur additional costs for personnel. In order for the Company to attract and retain quality personnel, management anticipates it will have to offer competitive salaries, issue common stock to consultants and employees, and grant Company stock options to current and future employees. The company's operations are in the western United States and there are no seasonal aspects that would have a material adverse effect on the Company's financial condition or results of operations. As of April 30, 2007, revenues to be recognized under construction contracts were approximately $8,000,000. Inflation The effect of inflation on the Company's revenue and operating results was not significant. Off-Balance Sheet Arrangements The Company does not maintain off-balance sheet arrangements nor does it participate in non-exchange traded contracts requiring fair value accounting treatment. Business Concentration During the year ended April 30, 2007, the Company recognized approximately $3,126,257 or 47% of its revenues from sales of its products to four (4) customers. While the Company's management considers its relationships with the customers to be satisfactory, given the concentration of its sales to a few key customers, its continued relationships may be subject to the policies and practices of the customers. The Company management continues to concentrate its efforts on expanding its customer base in order to reduce its reliance on its current customers. New Accounting Pronouncements In July 2006, the FASB issued Interpretation No. 48 (FIN 48). “Accounting for uncertainty in Income Taxes”. FIN 48 clarifies the accounting for Income Taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. It also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition and clearly scopes income taxes out of SFAS 5, “Accounting for Contingencies”. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company does not expect adoption of this standard will have a material impact on its financial position, operations or cash flows. In September 2006 the Financial Account Standards Board (the “FASB”) issued its Statement of Financial Accounting Standards 157, Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. FAS 157 effective date is for fiscal years beginning after November 15, 2007. The Company does not expect adoption of this standard will have a material impact on its financial position, operations or cash flows. 9 Table of Contents In September 2006 the FASB issued its Statement of Financial Accounting Standards 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”. This Statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The effective date for an employer with publicly traded equity securities is as of the end of the fiscal year ending after December 15, 2006. The Company does not expect adoption of this standard will have a material impact on its financial position, operations or cash flows In December 2006, the FASB issued FSP EITF 00-19-2, Accounting for Registration Payment Arrangements ("FSP 00-19-2") which addresses accounting for registration payment arrangements. FSP 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. FSP 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to the issuance of EITF 00-19-2, this guidance is effective for financial statements issued for fiscal years beginning after December 15, 2006 and interim periods within those fiscal years. The Company has not yet determined the impact that the adoption of FSP 00-19-2 will have on its financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. RISKS AND UNCERTAINTIES AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. IN ADDITION TO THE OTHER INFORMATION IN THIS REPORT, THE FOLLOWING RISK FACTORS SHOULD BE CONSIDERED CAREFULLY IN EVALUATING THE COMPANY AND ITS BUSINESS. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. ALL FORWARD-LOOKING STATEMENTS ARE INHERENTLY UNCERTAIN AS THEY ARE BASED ON CURRENT EXPECTATIONS AND ASSUMPTIONS CONCERNING FUTURE EVENTS OR FUTURE PERFORMANCE OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH ARE ONLY PREDICTIONS AND SPEAK ONLY AS OF THE DATE HEREOF. FORWARD-LOOKING STATEMENTS USUALLY CONTAIN THE WORDS "ESTIMATE," "ANTICIPATE," "BELIEVE," "PLAN," "EXPECT," OR SIMILAR EXPRESSIONS, AND ARE SUBJECT TO NUMEROUS KNOWN AND UNKNOWN RISKS AND UNCERTAINTIES. IN EVALUATING SUCH STATEMENTS, PROSPECTIVE INVESTORS SHOULD REVIEW CAREFULLY VARIOUS RISKS AND UNCERTAINTIES IDENTIFIED IN THIS REPORT, INCLUDING THE MATTERS SET BELOW AND IN THE COMPANY'S OTHER SEC FILINGS. THESE RISKS AND UNCERTAINTIES COULD CAUSE THE COMPANY'S ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED IN THE FORWARD-LOOKING STATEMENTS. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR PUBLICLY ANNOUNCE REVISIONS TO ANY FORWARD-LOOKING STATEMENTS TO REFLECT FUTURE EVENTS OR DEVELOPMENTS. We Will Need Additional Financing To Fully Implement Our Business Plan, And We Cannot Assure You That We Will Be Successful In Obtaining Such Financing Or In Continuing Our Operations. We have focused our efforts on developing our business in the construction and sale of modular building structures. We will need to raise additional capital to continue to implement fully our business plan and continue to establish adequate manufacturing, marketing, and sales operations. There can be no assurance that additional public or private financing, including debt or equity financing, will be available as needed, or, if available, on terms favorable to us. Any additional equity financing may be dilutive to our stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing common or preferred stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. 10 Table of Contents If We Are Unable To Manage Future Growth, Our Business May Be Negatively Affected We are continuing to pursue a strategy of rapid growth, and plan to expand significantly our manufacturing capability and devote substantial resources to our marketing, sales, administrative, operational, financial and other systems and resources. Such expansion will place significant demands on our marketing, sales, administrative, operational, financial and management information systems, controls and procedures. Accordingly, our performance and profitability will depend on the ability of our officers and key employees to: · manage our business and our subsidiaries as a cohesive enterprise; · manage expansion through the timely implementation and maintenance of appropriate administrative, operational, financial and management information systems, controls and procedures; · add internal capacity, facilities and third-party sourcing arrangements as and when needed; · maintain service quality controls; and · attract, train, retain, motivate and manage effectively our employees. There can be no assurance that we will integrate and manage successfully new systems, controls and procedures for our business, or that our systems, controls, procedures, facilities and personnel, even if successfully integrated, will be adequate to support our projected future operations. Any failure to implement and maintain such systems, controls and procedures, add internal capacity, facilities and third-party sourcing arrangements or attract, train, retain, motivate and manage effectively our employees could have a material adverse effect on our business, financial condition and results of operations. We May Face Strong Competition From Larger, Established Companies We likely will face intense competition from other builders of modular structures , virtually all of which can be expected to have longer operating histories, greater name recognition, larger installed customer bases and significantly more financial resources, facilities and manufacturing and marketing experience than the Company. In addition, we expect to face additional competition from new entrants into our targeted industry segments. As the demand for modular products grows and new markets are exploited, we expect that competition will become more intense, as current and future competitors begin to offer an increasing number of diversified products and services. Increased competition could result in price reductions, fewer product orders, and reduced operating margins, any of which could materially and adversely affect our business, financial condition and results of operations. Our Success Depends In Large Part On Our Ability To Attract And Retain Key Employees And Management Our success and execution of our business strategy will depend significantly upon the continuing contributions of, and on our ability to attract, train and retain qualified management, marketing, sales, operational, production, administrative and technical personnel. In this regard, we are particularly dependent upon the services of Phil Hamilton, our President and Chief Executive. The loss of the services of Mr. Hamilton and the failure to attract, train and retain additional qualified personnel in a timely manner could have a material adverse effect on our business, financial condition and results of operations. 11 Table of Contents Our Results Of Operations May Highly Fluctuate From Quarter To Quarter As We Continue To Grow, Therefore You Cannot Use These Results To Predict How We May Perform In The Future As a result of our limited operating history, we do not have historical financial data for a significant number of periods in which to base our planned operating expenses. In addition our revenues have not met our expectations.Our expense levels are based in part on our projections as to future revenues that are expected to increase. It is anticipated that as we mature, our sales and operating results may fluctuate from quarter to quarter and from year to year due to a combination of factors, including, among others: · the volume, timing of, and ability to fulfill customer orders; · the demand for our products; · the number, timing and significance of product enhancements and new product introductions by us and our competitors; · changes in pricing policies by us or our competitors; · changes in the level of operating expenses; · expenses incurred in connection with our plans to fund greater levels of sales and marketing activities and operations, and broaden our customersupport capabilities ; · personnel changes; · product defects and other product or service quality problems; and · general domestic and international legal, economic and political conditions. Any unfavorable changes in these or other factors could have a material adverse effect on our business, financial condition and results of operations. We May Not Be Able To Obtain Sufficient Contract Bonding The sale of our products to certain government and/or private customers may require contract performance bonding.The availability of contract bonding in the remediation market has been curtailed since the September 11, 2001 World Trade Center disaster. Insurance bonding requirements often require collateral of 100% of the contract amount. The collateral and bonding requirements could limit the number and size of projects requiring bonds undertaken by the Company.In the event contract bonding cannot be obtained at an economical price or collateral requirements are beyond the Company's financial capability the failure to obtain contract bonding could have a material adverse effect on the Company's business, financial condition and results of operations. Limited Operating History; Anticipated Losses; Uncertainty Of Future Results The Company has only a limited operating history upon which an evaluation of its operations and its prospects can be based. The Company's prospects must be evaluated with a view to the risks encountered by a company in an early stage of development, particularly in light of the uncertainties relating to the new and evolving manufacturing methods with which the Company intends to operate and the acceptance of the Company's business model. The Company will be incurring costs to develop, introduce and enhance its products, to establish marketing relationships, to acquire and develop product lines that will compliment each other and to build an administrative organization. To the extent that such expenses are not subsequently followed by commensurate revenues, the Company's business, results of operations and financial condition will be materially adversely affected. There can be no assurance that the Company will be able to generate sufficient revenues from the sale of their modular buildings and related products. The Company may have negative cash flow from operations to continue for the next four (4) quarters as it continues to develop and market its business. If cash generated by operations is insufficient to satisfy the Company's liquidity requirements, the Company may be required to sell additional equity or debt securities. The sale of additional equity or convertible debt securities would result in additional dilution to the Company's stockholders. Potential Fluctuations In Annual Operating Results The Company's annual operating results may fluctuate significantly in the future as a result of a variety of factors, most of which are outside the Company's control, including: the demand for manufactured modular buildings; seasonal trends; introduction of new government regulations and building standards; local, state and federal government procurement delays; general economic conditions, and economic conditions specific to the modular building industry.The Company's annual results may also be significantly impacted by the impact of the accounting treatment of acquisitions, financing transactions or other matters. Particularly at the Company's early stage of development, such accounting treatment can have a material impact on the results for any quarter.Due to the foregoing factors, among others, it is likely that the Company's operating results will fall below the expectations of the Company or investors in some future quarter. 12 Table of Contents Limited Public Market, Possible Volatility Of Share Price The Company's common stock is currently quoted on the NASD OTC Electronic Bulletin Board under the ticker symbol GDVI. As of August 9, 2007, there were approximately 167,209,212 shares of common stock outstanding, of which approximately 85,671,086 were tradable without restriction under the Securities Act. There can be no assurance that a trading market will be sustained in the future. Factors such as, but not limited to, technological innovations, new products, acquisitions or strategic alliances entered into by the Company or its competitors, failure to meet security analysts' expectations, government regulatory action, patent or proprietary rights developments, and market conditions for manufacturing stocks in general could have a material effect on the volatility of the Company's stock price. Management Of Growth The Company expects to experience significant growth in the number of employees and the scope of its operations.In particular, the Company intends to hire additional engineering, sales, marketing, and administrative personnel.Additionally, acquisitions could result in an increase in the number of employees and business activity. Such activities could result in increased responsibilities for management. The Company believes that its ability to increase its customer support capability and to attract, train, and retain qualified engineering, sales, marketing, and management personnel, will be a critical factor to its future success. In particular, the availability of qualified sales engineering and management personnel is quite limited, and competition among companies to attract and retain such personnel is intense.During strong business cycles, the Company may experience difficulty in filling its needs for qualified sales, engineering and other personnel. The Company's future success will be highly dependent upon its ability to successfully manage the expansion of its operations. The Company's ability to manage and support its growth effectively will be substantially dependent on its ability to implement adequate improvements to financial and management controls, reporting and order entry systems, and other procedures and hire sufficient numbers of financial, accounting, administrative, and management personnel. The Company's expansion and the resulting growth in the number of its employees have resulted in increased responsibility for both existing and new management personnel.The Company is in the process of establishing and upgrading its financial accounting and procedures.There can be no assurance that the Company will be able to identify, attract, and retain experienced accounting and financial personnel. The Company's future operating results will depend on the ability of its management and other key employees to implement and improve its systems for operations, financial control, and information management, and to recruit, train, and manage its employee base. There can be no assurance that the Company will be able to achieve or manage any such growth successfully or to implement and maintain adequate financial and management controls and procedures, and any inability to do so would have a material adverse effect on the Company's business, results of operations, and financial condition. The Company's future success depends upon its ability to address potential market opportunities while managing its expenses to match its ability to finance its operations. This need to manage its expenses will place a significant strain on the Company's management and operational resources. If the Company is unable to manage its expenses effectively, the Company's business, results of operations, and financial condition will be materially adversely affected. Risks Associated With Acquisitions As part of its business strategy, the Company expects to acquire assets and businesses relating to or complementary to its operations. These acquisitions by the Company will involve risks commonly encountered in acquisitions of companies. These risks include, among other things, the following: the Company may be exposed to unknown liabilities of the acquired companies; the Company may incur acquisition costs and expenses higher than it anticipated; fluctuations in the Company's quarterly and annual operating results may occur due to the costs and expenses of acquiring and integrating new businesses or technologies; the Company may experience difficulties and expenses in assimilating the operations and personnel of the acquired businesses; the Company's ongoing business may be disrupted and its management's time and attention diverted; the Company may be unable to integrate successfully. We Pay No Dividends We have never declared nor paid cash dividends on our capital stock. We currently intend to retain any earnings for funding growth however these plans may change depending upon capital raising requirements. 13 Table of Contents Risk Of Penny Stock Our common stock is deemed to be a "penny stock" as that term is defined in Rule 3a51-1 of the Exchange Act of 1934. Penny stocks are stocks (i) with a price of less than five dollars per share; (ii) that are not traded on a "recognized" national exchange; (iii) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ-listed stocks must still meet requirement (i) above); or (iv) of an issuer with net tangible assets less than US$2,000,000 (if the issuer has been in continuous operation for at least three years) or US$5,000,000 (if in continuous operation for less than three years), or with average annual revenues of less than US$6,000,000 for the last three years. A principal exclusion from the definition of a penny stock is an equity security that has a price of $5.00 or more, excluding any broker or dealer commissions, markups or markdowns. As of the date of this Annual Report the Company's common stock is not listed or traded. If the Company's common stock were deemed a penny stock, section 15(g) and Rule 3a51-1 of the Exchange Act of 1934 would require broker-dealers dealing in the Company's common stock to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor's account. Potential investors in the Company's common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be "penny stock." Moreover, Rule 15g-9 of the Exchange Act of 1934 Commission requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor's financial situation, investment experience and investment objectives.Compliance with these requirements may make it more difficult for investors in the Company's common stock to resell their shares to third parties or to otherwise dispose of them. The Trading Price Of Our Common Stock May Decrease Due To Factors Beyond Our Control. The trading price of the common stock is subject to significant fluctuations in response to numerous factors, including: · Variations in anticipated or actual results of operations; · Announcements of new products or technological innovations by us or our competitors; · Changes in earnings estimates of operational results by analysts; · Results of product demonstrations. · Inability of market makers to combat short positions on the stock; · Inability of the market to absorb large blocks of stock sold into the market; · Developments or disputes concerning our licensed patents, trademarks or proprietary rights; and · Comments about us or our markets posted on the Internet. Moreover, the stock market from time to time has experienced extreme price and volume fluctuations, which have particularly affected the market prices for emerging growth companies and which often have been unrelated to the operating performance of the companies. These broad market fluctuations may adversely affect the market price of our Common Stock. If our shareholders sell substantial amounts of their common stock in the public market, the price of our common stock could fall. These sales also might make it more difficult for us to sell equity or equity related securities in the future at a price we deem appropriate. The Uncertainty Of Conversion Effects Of The Preferred Stock May Cause Dilution Of Current Common Shareholders. Within the next 12 months from the date of this report the holders of a majority of our Preferred Stock and certain warrant and option holders will have the right to convert their respective interests into approximately 157,156,097 shares of Common Stock. In the event that such holders of Preferred Stock, warrants and options exercise their conversion rights, the holders of the Common Stock then issued and outstanding may experience immediate and substantial dilution in the net tangible book value of their shares if earnings and other factors do not compensate for the increased number of shares of such Common Stock. The Liquidity Of Our Stock Could Become Impaired Our common stock currently is traded on the OTC Bulletin Board, which is generally considered to be a less efficient market than national exchanges such as NASDAQ. Consequently, the liquidity of our securities could be impaired, not only in the number of securities which could be bought and sold, but also through delays in the timing of transactions, difficulties in obtaining price quotations, reduction in security analysts' and the media's coverage of ours, if any, and lower prices for our securities than might otherwise be attained. This circumstance could have an adverse effect on the ability of an investor to sell any shares of our Common Stock as well as on the selling price for such shares.In addition, the market price of our Common Stock may be significantly affected by various additional factors, including, but not limited to, our business performance, industry dynamics or changes in general economic conditions. 14 Table of Contents ITEM7.FINANCIALSTATEMENTS SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FINANCIAL STATEMENTS AND SCHEDULES APRIL 30, 2 FORMING A PART OF ANNUAL REPORT PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 GLOBAL DIVERSIFIED INDUSTRIES, INC. 15 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. Index to Financial Statements Page Report of Registered Independent Certified Public Accounting Firm F-3 Consolidated Balance Sheet at April 30, 2007 F-4 Consolidated Statements of Operations for the years ended April 30, 2007 and 2006 F-5 Consolidated Statements of Stockholders’ Equity for thetwoyears ended April 30, 2007 F-6 Consolidated Statements of Cash Flows for the years ended April 30, 2007 and 2006 F-7 Notes to Consolidated Financial Statements F-8 to F-24 Table of Contents RBSM, LLP Certified Public Accountants REPORT OF REGISTERED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM To the Board of Directors Global Diversified Industries, Inc. Chowchilla, California We have audited the accompanying consolidated balance sheet of Global Diversified Industries, Inc., and its subsidiaries (the “Company”) as of April 30, 2007 and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the two years in the period ended April 30, 2007.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based upon our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of April 30, 2007, and the results of its operations and its cash flows for each of the two years in the period ended April 30, 2007 in conformity with accounting principles generally accepted in the United States of America. /S/ RBSM, LLP RBSM, LLP Certified Public Accountants McLean, Virginia August 14, 2007 F-3 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONSOLIDATED BALANCE SHEET APRIL 30, 2007 ASSETS: Current assets: Cash and cash equivalents $ 356,569 Accounts receivable, net of allowance for doubtful accounts of $0 at April 30, 2007 682,363 Inventories (Note C) 2,973,540 Advance to employees 1,745 Prepaid expenses 87,057 Total current assets 4,101,274 Property, plant and equipment (Note D): Property, plant and equipment, at cost 3,081,437 Less: accumulated depreciation (1,033,801 ) Total property, plant and equipment, net 2,047,636 Other assets: Deposit and other assets 190,443 Non-current deferred tax asset (Note M) 96,000 Intangible assets, net of accumulated amortization of $196,299at April 30, 2007 (Note B) 1,005,590 Total other assets 1,292,033 Total Assets $ 7,440,943 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities (Note F) $ 1,183,865 Notes payable to related parties, current portion (Note H) 251,500 Notes payable, current portion (Note H) 846,527 Total current liabilities 2,281,892 Long-term liabilities: Notes payable, long term portion, net of debt discount (Note H) 227,330 Notes payable to related parties, long-term portion (Note H) 588,815 Total long-term liabilities 816,145 Commitment and contingencies (Note O) - Stockholders' equity: Series A Preferred stock, par value $.001 per share; 10,000,000 shares authorized; 413,092 shares issued and outstanding at April 30, 2007 (Note J) 413 Common stock, par value $ .001 per share; 400,000,000 shares authorized;167,209,212 shares issued and outstanding at April 30, 2007 (Note J) 167,208 Additional paid-in capital 6,413,438 Preferred stock subscription (Note J) 733,374 Common stock subscription (Note J) 916,600 Treasury stock (Note J) (50 ) Accumulated deficit (3,888,077 ) Total stockholders' equity 4,342,906 Total liabilities and stockholders' equity $ 7,440,943 See accompanying notes to consolidated financial statements F-4 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF LOSSES FOR THE YEARS ENDED APRIL 30, 2 2007 2006 Revenues $ 6,639,359 $ 13,862,494 Impairment of inventories (Note C) 850,000 - Cost of goods sold 4,778,114 9,226,406 Gross profit 1,011,246 4,636,088 Operating expenses: Selling, general and administrative expenses 1,963,798 2,420,434 Depreciation and amortization (Notes B and D) 318,031 280,722 Total operating expense 2,281,829 2,701,156 Income (loss) from operations (1,270,584 ) 1,934,932 Other income (expense): Interest (expense), net (446,137 ) (472,375 ) Income (loss) before provision for income taxes and discontinued operations (1,716,721 ) 1,462,557 Income taxes benefit (provision) 74,200 (800 ) Income (loss) from continuing operations before discontinued operations (1,642,521 ) 1,461,757 Loss from discontinued operations (Note E) (29,543 ) (865,074 ) Gain from disposal of discontinued operations (Note E) 328,286 - Net income (loss) $ (1,343,778 ) $ 596,683 Earnings (losses) per common share (Note N): Basic $ (0.00 ) $ 0.00 Continuing operations $ (0.00 ) $ 0.00 Discontinued operations $ (0.00 ) $ 0.00 Diluted and assuming diluted $ (0.00 ) $ 0.00 Continuing operations $ (0.00 ) $ 0.00 Discontinued operations $ (0.00 ) $ 0.00 Weighted average shares outstanding for computation: Basic 159,402,649 145,006,288 Diluted and assuming diluted 159,402,649 154,722,958 See accompanying notes to consolidated financial statements F-5 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE TWO YEARS ENDED APRIL 30, 2007 Preferred Shares Stock Amount Preferred Stock Subscription Common Shares Stock Amount Additional Paid in Capital Treasury Stock Common Stock Subscription Accumulated Deficit Total Balanceat May 1, 2006 666,667 $ 667 $ 733,374 138,615,314 $ 138,615 $ 4,527,475 $ (50 ) $ 1,679,100 $ (3,140,982 ) $ 3,938,199 Common stock issued in exchange for cash - - - 611,112 611 49,389 - - - 50,000 Common stock issued in exchange for services rendered - - - 1,113,909 1,113 76,410 - - - 77,523 Common stock issued in exchange for conversion of Note Payable - - - 7,857,143 7,857 392,143 - - 400,000 Shares issued in exchange for common stock subscribed - - - 1,250,000 1,250 111,250 (112,500 ) - - Common Stock Subscription - 30,339 - 30,339 Beneficial conversion feature of notes payable (Note H) - 166,667 - - - 166,667 Netincome - 596,683 596,683 Balance at April 30, 2006 666,666 $ 667 $ 733,374 149,447,478 $ 149,446 $ 5,323,334 $ (50 ) $ 1,596,939 $ (2,544,299 ) $ 5,259,411 Common stock issued in exchange for services rendered - - - 4,328,956 4,330 169,495 - - - 173,825 Common stock issued in exchange for stock subscribed - - - 9,444,444 9,444 840,556 - (850,000 ) - - Common stock issued in exchange for stock subscribed - - - 655,000 655 29,684 - (30,339 ) - - Common stock subscribed in exchange for notes payable - 200,000 - 200,000 Common stock issued in exchange for preferred stock (333,333 ) (333 ) - 3,333,333 3,333 (3,000 ) - Preferred stock issued in exchange for accrued interest 79,759 79 - - - 53,369 - - - 53,448 Netloss - (1,343,778 ) (1,343,778 ) Balance at April 30, 2007 413,092 $ 413 $ 733,374 167,209,211 $ 167,208 $ 6,413,438 $ (50 ) $ 916,600 $ (3,888,077 ) $ 4,342,906 See accompanying notes to consolidated financial statements F-6 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, 2 2007 2006 Cash flows from operating activities: Net income (loss) $ (1,343,778 ) $ 596,683 Add (deduct): Loss from discontinued operations 29,543 865,074 Gain from disposal of discontinued operations (328,286 ) - Income (loss) from continuing operations (1,642,521 ) 1,461,757 Adjustment to reconcile net income (loss) to net cash used in operating activities: Loss from impairment of inventory (Note C) 850,000 - Deferred taxes (Note M) (75,000 ) - Depreciation and amortization (Note B and D) 318,031 280,722 Common stock issued in exchange for services rendered (Note J) 170,825 61,053 Common stock issued to employees for compensation (Note J) 3,000 16,470 Write-off of advances to employees - 29,000 Amortization of debt discount 80,846 58,984 Change in assets and liabilities: (Increase)/decrease in accounts receivable 2,294,079 (1,491,758 ) (Increase) in inventory (758,786 ) (644,040 ) (Increase) in prepaid expense and others (164,798 ) (25,276 ) (Increase)/decrease in employee advances (1,745 ) 5,912 Increase) in accounts payable and accrued expenses 417,021 105,350 (Decrease) in deferred revenue - (71,228 ) Net cash provided by (used in) continued operations 1,490,952 (213,054 ) Net cash provided by (used in) discontinued operations 78,082 (590,408 ) Net cash provided by (used in) operating activities: 1,569,034 (803,462 ) Cash flows from investing activities: Cash received in connection with disposition of MBS (Note E) 1,000 - Capital expenditure, net (628,865 ) (436,216 ) Net cash (used in) investing activities (627,865 ) (436,216 ) Cash flows from financing activities: Proceeds from sale of common stock and stock subscription, net of costs and fees (Note J) - 80,339 Proceeds from (repayments of) notes payable, net (1,252,700 ) 1,278,857 Proceeds from note payable to related parties, net of repayments 111,000 (8,500 ) Net cash provided by (used in) financing activities (1,141,700 ) 1 350,696 Net increase (decrease) in cash and cash equivalents (200,531 ) 111,018 Cash and cash equivalents at beginning of year 557,100 446,082 Cash and cash equivalents at end of year $ 356,569 $ 557,100 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for interest $ 247,331 $ 364,821 Cash paid during the period for income taxes 800 800 Common stock issued for services 170,825 61,053 Common stock issued to employees for compensation 3,000 16,470 Common stock subscribed in exchange for conversion of note payable 200,000 - Common stock issued in exchange for debt - 400,000 Preferred Stock issued in exchange for accrued interest 53,449 - Beneficial conversion feature of notes payable, convertible portion - 166,667 Amortization and write off of debt discount – beneficial conversion feature 80,846 58,984 See accompanying notes to consolidated financial statements F-7 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2 NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying consolidated financial statements follows. Business and Basis of Presentation Global Diversified Industries, Inc. (the “Company”), is incorporated under the laws of the State of Nevada, and is in the business of designing, manufacturing and marketing re-locatable modular structures such as classrooms and office buildings to end users as well as to third party leasing agents for use primarily within the state of California and other Western States. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Lutrex Enterprises, Inc. (“Lutrex”) and Global Modular, Inc. (“Global Modular”). All significant intercompany balances and transactions have been eliminated in consolidation. The Company sold its MBS subsidiary in October 2006. The MBS business segment is accounted for as discontinued operations, and accordingly, amounts in the financial statements, and related notes for all periods shown have been restated to reflect discontinued operations accounting. Summarized results of the discontinued business and information relating to the sale of this subsidiary are further described in Note E. Cash Equivalents For purposes of the Statements of Cash Flows, the Company considers all highly liquid investments purchased with a maturity date of three months or less to be cash equivalents. Inventories Inventories are stated at the lower of cost or market determined by the first-in, first-out method. Inventories consist primarily of modular buildings and raw materials for modular structures (Note C). Property and Equipment Property and equipment are recorded on the basis of cost.For financial statement purposes, property and equipment are depreciated using the straight-line method over their estimated useful lives (Note D). Impairment of Long Lived Assets The Company has adopted Statement of Financial Accounting Standards No. 144 (“SFAS 144”). The Statement requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period.The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should an impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset.SFAS No. 144 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. F-8 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition For revenue from product/contract sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No.104, Revenue Recognition (“SAB104”), which superceded Staff Accounting Bulletin No.101, Revenue Recognition in Financial Statements (“SAB101”).SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts.Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required.There were no deferred revenues at April 30, 2007.SAB 104 incorporates Emerging Issues Task Force 00-21 (“EITF 00-21”), Multiple-Deliverable Revenue Arrangements.
